Citation Nr: 1234358	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-39 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status-post right hip fixation. 

2.  Entitlement to an initial evaluation in excess of 10 percent for left hip strain. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1998 to May 2007. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for status-post right hip fixation and left hip strain and assigned a 10 percent evaluation for each hip from May 2, 2007.  

In the August 2008 rating decision, the RO also denied service connection for a lumbar spine disability and the Veteran filed a notice of disagreement with regard to that issue in February 2009.  However, in a September 2009 rating decision, the RO granted service connection for lumbosacral strain and assigned a 10 percent evaluation from May 2, 2007.  As the Veteran has not disagreed with the disability evaluation or effective date assigned, this represents a full grant of benefits sought and the issue is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

The Board notes that the Veteran was last evaluated for her hip disabilities in March 2008.  While the passage of time does not necessarily require that an updated VA examination be conducted, the Board notes that since the Veteran was last evaluated the Veteran's representative appears to contend that her symptoms have worsened.   Specifically, in a September 2012 Informal Hearing Presentation, the representative suggests that the prior examination does not accurate reflect the current severity of her disabilities warranting a new examination.  In light of this request, and the lack of recent medical assessment of her disabilities, the Board concludes that an updated VA examination would be probative in ascertaining the current severity of the Veteran's hip disabilities.  

Accordingly, the case is REMANDED for the following actions:


1. The RO should obtain the names and addresses of all medical care providers, both VA and private, who treated the Veteran for her service-connected hip disabilities since March 2008.  After securing any necessary release(s), the RO should obtain these records.

2. Schedule the Veteran for a VA examination to ascertain the severity and manifestations of her service-connected left and right hip disabilities.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hip disabilities. 

Any and all studies, tests, and evaluations, including X-ray and range of motion, deemed necessary by the examiner should be performed.  Range of motion test should include extension, flexion, rotation, abduction, and adduction, and indicate whether there is any form of ankylosis.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The examiner should report all signs and symptoms necessary for rating the Veteran's left and right hip disabilities, to include evaluating the level of impairment of the femur (e.g. determine whether there is slight/moderate/marked hip disability; and presence of fracture of surgical neck of the femur with false joint, nonunion of the femur, with or without loose motion, weight bearing pressured with aid of brace, or fracture of the shaft or anatomical neck of femur) under the rating criteria.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's disabilities on her ability to work, to include whether she is unemployable because of her service connected disabilities. 

The supporting rationale for all opinions expressed must be provided. 

3. Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


